Allowable Subject Matter
Claims 16-27 and 31-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the claimed process using the claimed narrow range of base concentration recited in claim 16.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See MPEP § 2144.05.  
The closest prior art of record is Woo et al. (US Pat. 4,794,155).  Woo et al. teaches a method for making a polyaryl ether polymer (Title) comprising reacting a monomer of the formula 
    PNG
    media_image1.png
    35
    142
    media_image1.png
    Greyscale
, where Ar is an aryl moiety having 6 to 18 carbon atoms, preferably a phenyl group, and X is preferably a sulfonyl group (2:36-3:6) with a monomer of the formula 
    PNG
    media_image2.png
    35
    92
    media_image2.png
    Greyscale
, where Y is preferably hydrogen and Ar is preferably biphenyl (2:39-62; 3:7-13, Example 4) in the presence of base catalyst in an amount of 0.01to 0.5 mole percent of the monomer (3:667-4:15).  Woo et al. also teaches an alternative comprising homopolymerizing a monomer of the formula 
    PNG
    media_image3.png
    47
    152
    media_image3.png
    Greyscale
, where Ar1 is preferably phenyl and Y is hydrogen (2:25-3:13, Example 1).  Woo et al. teaches the required components as being the one or two monomers, the catalyst, and an optional solvent (1:50-2:3; 4:21-37).
As the applicant persuasively argues (pg. 11-13) there overlap between the newly claimed range and the range of Woo et al. is only 2 percent of the range of Woo et al., making the instant case analogous to the species-genus circumstances.  There is no suggestion in the art to select the specific portion of the range of Woo et al. currently claimed, and as such the process is non-obvious over Woo et al.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767